Citation Nr: 0203711	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  99-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1972 to 
March 1975 and from May 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for residuals of a right eye injury.  The veteran 
subsequently perfected this appeal.

The veteran requested a hearing before a member of the Board.  
Hearings were scheduled in November 1999 and February 2002 
but the veteran failed to report.


FINDINGS OF FACT

1. The veteran was originally denied service connection for 
residuals of a right eye injury in May 1996; the veteran 
was notified of this decision but did not perfect an 
appeal.

2. Since the May 1996 rating decision, medical evidence has 
been added to the record which indicates current 
examination findings of choroidal ruptures in the right 
eye.  This medical evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1. The May 1996 decision, wherein the veteran's claim of 
entitlement to service connection for residuals of a right 
eye injury was denied, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1995); currently 38 C.F.R. § 
20.1103 (2001).

2. New and material evidence has been submitted since the 
final May 1996 decision and the claim of entitlement to 
service connection for residuals of a right eye injury is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

In light of the favorable decision to reopen the veteran's 
claim, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).
 
The veteran contends that he is entitled to service 
connection for residuals of a right eye injury.  The veteran 
was originally denied service connection in May 1996, 
essentially based on a finding that no permanent residual or 
chronic disability was shown by the service medical records 
or demonstrated by evidence following service.  The veteran 
did not appeal this decision.  The veteran requested to 
reopen his claim in November 1997.

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Prior to the May 1996 rating decision, the record contained 
the veteran's service medical records for the period from 
approximately January 1972 to April 1979.  On examination for 
enlistment in January 1972, the veteran's eyes were 
determined to be normal and visual acuity in the right eye 
was 20/20.

The veteran was hospitalized from May 14, 1973 to May 20, 
1973.  The veteran was reportedly attacked by unknown 
assailants and was struck above his right eye.  On physical 
examination, visual acuity in the right eye was 20/400, not 
improved with lenses.  The cornea, anterior chamber and lens 
were clear but there was a large amount of blood in the 
vitreous which had settled mostly inferiorly.  There was a 
retinal hemorrhage inferior to the disc and a large retinal 
hemorrhage in the macular area with two choroidal ruptures 
temporal to the macula.  No retinal tears or detachment were 
seen.  Diagnosis was:  1) vitreous hemorrhage, right eye; 2) 
retinal hemorrhage; and 3) choroidal rupture.  The examiner 
noted it would take a period of time to determine the 
eventual visual acuity in the right eye.

After this incident, the veteran's right eye visual acuity 
was measured on various occasions as follows:  20/40, 20/35, 
20/50 correctable to 20/30, 20/40, and 20/50.

In August 1977, the veteran was treated for a soft tissue 
injury to his right eye after reportedly being beaten by the 
Italian police.
 
In April 1979, the veteran underwent an examination in 
connection with separation.  The examiner noted a history of 
possible traumatic decrease in vision in the right eye, 
resolved.  Eye examination was noted as normal and visual 
acuity in the right eye was 20/25, correctable to 20/20.  

Since the May 1996 rating decision, VA and private medical 
evidence has been associated with the claims folder.  The 
medical evidence pertinent to this claim includes a February 
1988 optometry examination at the VA medical center (VAMC) in 
Topeka and a March 1997 optometry examination at Grady 
Memorial Hospital. 

On examination in February 1988, the veteran reported a 
history of a right eye injury and laser surgery in 1973 
secondary to a fistfight.  Assessment noted two choroidal 
breaks posterior to equator at posterior pole, right eye.

On examination in March 1997, the veteran reported a history 
of right eye trauma in 1974 and complained of blurring when 
looking straight on at things and that he needs to move his 
eye around for a clearer picture.  Dilated fundus examination 
revealed choroidal ruptures with areas of RPE (presumed to 
mean "retinal pigment epithelium") hypertrophy.  Impression 
was as follows:  1) refractive error both eyes; 2) history of 
old trauma with choroidal ruptures x2 right eye; no evidence 
of recession or other complications of trauma.

The Board finds the above-referenced medical evidence to be 
new, as it was not previously considered by the RO.  The 
Board further finds this evidence to be material in that it 
establishes current clinical findings of choroidal ruptures 
in the right eye.  It is the Board's view that this evidence 
may be considered to bear directly and substantially upon the 
specific matter under consideration, that is, whether the 
veteran currently has a right eye disability which is related 
to the right eye trauma he suffered in service, and to be of 
such significance that it must be considered together with 
all of the evidence to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for residuals of a right eye 
injury is reopened.

Since the veteran's claim for service connection for 
residuals of a right eye injury has been reopened, the Board 
must address the merits of the service connection claim.  
Before proceeding to a decision on the merits, it is the 
Board's opinion that further development, such as a VA 
examination, is necessary.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)).  

Accordingly, the Board will undertake additional development 
on this issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the merits of the 
veteran's claim.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for residuals of a right eye injury, the appeal is 
granted.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

